It is my great honour 
to address the General Assembly on behalf of the 
Republic of Serbia and inform members about the 
positions held by my country on some important global 
issues, developments in and around Serbia and the 
efforts that Belgrade has made with a view to reaching 
a just solution to problems facing the country and its 
neighbourhood.

First of all, I would like to thank the President of 
the General Assembly at its sixty-eighth session for his 
excellent stewardship and organization of this debate 
and the leadership he has demonstrated in his high-level 
post. I wish him every success in the performance of his 
duties as President of the General Assembly. I assure 
him that he will enjoy the support of the Republic of 
Serbia in the discharge of his mandate. He can count on 
our assistance in bringing his ideas to fruition.

At the same time, I would like to congratulate His 
Excellency Mr. Vuk Jeremic, former President of the 
General Assembly, on his courage and impeccable 
work in presiding over the Assembly for the past year 
and on the understanding he has demonstrated of the 
problems encountered all over the world. He represented 
Serbia in a dignified manner while being an impartial 
professional of high standing.

The Republic of Serbia attaches great importance 
to the United Nations and the activities and cooperation 
carried out within its framework. We remain true to 
the Charter of the United Nations and the purposes and 
principles enshrined therein. We will endeavour, to the 
extent of our ability, to make a contribution to their 
implementation.

We are also determined to participate in the new 
initiatives being taken within the United Nations. I 
welcome the well-chosen theme for this year’s session. 
The post-2015 development agenda and the preparations 
to be made in order to define a future global development 
framework are important issues, and the General 
Assembly is the right forum in which to hold these 
discussions and, more important, come to agreement 
on them. I am confident that the current Assembly 
session will be successful in the consideration of the 
agenda items highlighted by its President, namely, the 
contribution of women, youth and civil society to the 


post-2015 development agenda and human rights and 
the rule of law in that agenda.

The deadline for the implementation of the 
Millennium Development Goals (MDGs), to which 
the Republic of Serbia fully subscribes, is fast 
approaching, and the United Nations and today’s world 
are at a crossroads. The process that has been initiated 
is an ambitious and complicated one. Even the outcome 
document of the 2012 United Nations Conference on 
Sustainable Development (resolution 66/288, annex), 
entitled “The future we want”, makes it incumbent 
upon us to take action.

I hope that the work of the Open Working Group on 
Sustainable Development Goals will be a success. The 
Republic of Serbia appreciates the opportunity given 
to it, as a member of the Group, to help in the drafting 
process aimed at establishing sustainable development 
goals. For our part, we will do our utmost to contribute 
to defining sustainable development goals in clear 
terms. We believe that the sustainable development 
goals should be global in nature but, at the same time, 
have the capacity to be implemented in all countries, 
as countries differ so much in their capacity, level of 
development, priorities and policies.

It goes without saying that, in identifying the 
sustainable development goals, priority should be 
accorded to energy efficiency, renewable resources 
and climate change. Key development goals should 
deal with sustainable economic development because, 
without it, it will be impossible to achieve social 
development, reduce hunger, poverty, unemployment 
and inequality, prevent further wage level disparities or 
protect the environment.

I expect that attention will also be focused on 
implementing a global mechanism to prevent economic 
shocks from developed countries from spilling over to 
developing countries and destabilizing international 
financial markets. As part of the process, voices 
from both “have” and “have-not” countries should be 
equally valued. Developing countries should highlight 
the problems, and developed countries should act as 
partners in resolving them. 

As a new member of the Economic and Social 
Council for the period 2014 to 2016, the Republic 
of Serbia will participate in all Council activities 
related to the MDGs and setting the stage of the post-
2015 development agenda. However, there can be no 
development — sustainable, unsustainable, economic 
or social — in war-torn areas. 

Even today, at the outset of the twenty-first century, 
it is unfortunate that many war zones exist throughout 
the world. My country has participated in United 
Nations-led peacekeeping operations for decades. In 
many continents, memories of Serbia’s contributions to 
peace efforts remain very much alive. 

We will continue to apply lessons learned to find 
solutions to specific problems in the field and to improve 
our peacekeepers’ response capacities in terms of the 
challenges they will face in carrying out their mandates 
and with a view to achieving maximum performance. 

Serbian service and police personnel are engaged 
in multinational operations in the Congo, Côte d’Ivoire, 
Cyprus, the Democratic Republic of the Congo, Haiti, 
Lebanon, Liberia, Uganda, the Middle East and Somali 
waters and soon in Mali as well. They all serve as 
proper representatives of their country through actions 
in favour of peace. 

We are prepared to increase, in the coming period, 
the size of our contribution and equipment in terms of 
national contingents and to make use of the available 
United Nations standby arrangements. In line with our 
policies based on Security Council resolutions, we will 
also promote the participation of our servicewomen in 
peace missions.

Serbia’s engagement in United Nations missions 
and other multinational operations represents our firm 
contribution to the maintenance of international peace 
and security. The Republic of Serbia has no ulterior 
motive behind sending its troops to other countries, 
other than to provide assistance. For that reason, we 
would like to see the personnel of the Serbian armed 
forces and the Ministry of the Interior welcomed and 
accepted both by the Governments of the friendly 
countries to which they are deployed and the local 
populations and that they would be seen as supportive 
partners, rather than as foreign troops and occupying 
forces.

When seconding its personnel to multinational 
operations, Serbia has no interest — military, political 
or economic — but to help a friend in need and show 
the other contingents contributing to the operation that 
our troops may be counted upon to help.

Apart from wars, there is another omnipresent 
global danger looming large over the core values of the 



United Nations. That danger is terrorism, which poses 
a threat to fundamental human rights and creates an 
obstacle to business, thus undermining development as 
well.

As a State party to most international counter-
terrorism conventions, the Republic of Serbia attaches 
great significance to international activities aimed at 
suppressing terrorism. And we are adapting our domestic 
legislation to stem the scourge. We unequivocally 
support the United Nations Global Counter-Terrorism 
Strategy and all of the relevant resolutions adopted by 
the General Assembly and the Security Council. 

Serbia, as a victim of terrorist attacks that have 
even taken the lives of children — the most innocent 
segment of its population — understands well the 
need for regional and broader counter-terrorism 
cooperation. Because terrorism knows no boundaries, 
States Members of the United Nations must be ready to 
cooperate without compromise, prejudice, or limitations 
and without any exceptions or special cases allowing 
terrorist actions against one’s own people under the 
pretext of so-called “freedom fighting”. 

In that context, it is of the utmost importance to 
make progress on the adoption of a comprehensive 
convention on international terrorism. Serbia strongly 
condemns terrorism in any shape or form, without 
regard to who the perpetrators may be, wherever such 
acts may be committed or for whatever purpose.

On the other hand, no one has the right, Serbia 
included, to limit itself to statements made in 
condemnation. Victims of terrorist acts worldwide, 
those injured in attacks or the families of victims have 
the right to demand that persons responsible for such acts 
be brought to justice and that any further recruitment of 
terrorists or financing of their organizations end.

The Republic of Serbia attaches great importance 
to the promotion and protection of human rights and 
is striving to fully comply with the internationally 
recognized standards in that area. Serbia has taken a 
step forward regarding the enjoyment of human rights 
by minority groups, particularly national minorities, 
women and children and persons with special needs. 

Serbia’s law on the protection of the rights and 
freedoms of national minorities surpasses international 
conventions in many aspects. The Constitution of 
the Republic of Serbia unambiguously prohibits the 
assimilation of national minorities and the undertaking 
of measures designed to artificially alter the ethnic 
structure of populations in areas where national 
minorities traditionally reside in large numbers. 

The Republic of Serbia is a multi-ethnic, 
multireligious and multicultural country. Dozens of 
ethnic groups and several religious communities live 
there peacefully, and its tradition of living side by 
side based on tolerance and respect of others has been 
long, genuine and deep-rooted. Drawing upon our own 
experience, we have wholeheartedly embraced the 
Alliance of Civilizations initiative. We have actively 
promoted intercultural and interfaith dialogue in 
all domains and at all levels, as that is the best way 
to overcome divisions caused by cultural, linguistic, 
religious or any other diversity. 

Generally, in the period under review, Serbia has 
achieved considerable progress in the protection of 
human rights, as noted in the presentation of the second 
universal periodic review, in Geneva in January, and 
during the visit to Belgrade by Ms. Navanethem Pillay, 
United Nations High Commissioner for Human Rights. 
We are ready to share our expertise and experience 
in the human rights field with our friends around 
the world. The Republic of Serbia considers such 
cooperation a friendly exchange, not interference in the 
internal affairs of other countries or as one-sided and 
irresponsible preaching and tutelage accompanied by 
conditions or blackmail.

The Republic of Serbia is a party to nearly all 
international instruments and initiatives in the field 
of disarmament, non-proliferation and arms control. It 
fully complies with the obligations it has undertaken. 
Serbia’s commitment to the Arms Trade Treaty, which 
we recently signed, is based on the belief that the 
establishment of legally binding international standards 
in that field is a significant contribution to eliminating 
the illegal arms trade, fighting international terrorism 
and organized crime and promoting peace, security and 
stability — in other words, the alleviation of human 
suffering. 

In accordance with its agreed commitments, my 
country has counted and inventoried all weapons in 
its possession and has made the information available. 
It has also allowed the inspection of its arsenals. Our 
partners know where each piece of Serbian weaponry 
is located. Nothing is kept secret. We have done so 
not only because we were bound to do so, but to show 
and prove that Serbia is truly committed to peace and 
cooperation with its neighbours. 



Contributions to peace can also be made through 
disarmament. Never in its history has Serbia fought 
a war of aggression, and the weapons now in its 
possession are only meant for its defence. Furthermore, 
Serbia has never posed a threat to any country. It has 
never possessed weapons of mass destruction and has 
no intention of including weapons of mass destruction 
in its visible, quantifiable and verifiable arsenal.

We are aware that progress on disarmament and 
arms control hinges not only on us. Success is related 
to developments carried out on a wider political and 
strategic stage. 

In the little more than one year since I took 
office, I have visited almost all of the countries with 
borders in common with Serbia. I have spoken with the 
leaders of all of the neighbouring countries, including 
at international events. In that manner, I wanted to 
convey the message that Serbia has opted for regional 
cooperation and working together with its neighbours 
to address the problems we share in common.

On behalf of Serbia, I have made symbolic gestures 
to effectively demonstrate that we wish to reconcile with 
the peoples living side by side with us. I am confident 
that those gestures will significantly contribute to 
reconciliation and help to right the wrongs of the past.
We are now looking forward to the future. It is our 
desire to foster good relations with all neighbouring 
countries by building a network of roads, railway lines 
and bridges; to try to make our mark on the international 
market; to promote our energy systems; to protect the 
environment; to cooperate in disaster relief; to develop 
cross-border projects; to have trade links and; to expand 
our cultural, scientific, educational, technological and 
sports cooperation. Our common goal is to improve the 
living standards of everyone living in the countries of 
the region.

In comparison with our neighbours, we can 
compete only in terms of seeking to attain more human 
rights protection, whereas in all other respects, we will 
cooperate and help encourage one another to perform 
better. Serbia’s message to its European partners is 
that the time for conflicts, distrust and disputes is now 
behind us. Our country is looking forward to the future 
and to becoming a member of the European Union. It 
has been decided, and we trust that Serbia will start 
negotiations with the European Union no later than 
January 2014. I hope that Serbia will be able to inform 
the next General Assembly session about the outcome 
of those talks, which we believe will not last long or 
continue indefinitely, as well as about Serbia’s ongoing 
progress towards becoming a fully fledged member 
of the European Union. At the same time, Serbia has 
revived old alliances and forged new ones throughout 
the world, creating strategic partnerships with countries 
in the East, West, North and South.

Serbia has been active in all regional initiatives and 
organizations, and has recently chaired some of them, 
making a remarkable impression on other members. As 
a result, the Organization for Security and Cooperation 
in Europe (OSCE) has entrusted Serbia with its 
chairmanship for 2015. The OSCE chairmanship, to 
be held by Switzerland in 2014 and then by Serbia in 
2015, serves as a good example of how to cooperate 
within international organizations. It will give Serbia 
an opportunity to make a constructive contribution to 
the enhancement of the OSCE, especially since 2015 
will mark the fortieth anniversary of the Helsinki Final 
Act, one of the most important OSCE instruments. We 
are confident that our activities on regional initiatives 
and our forthcoming chairmanship of the OSCE will 
make Serbia an ideal candidate for taking on greater 
responsibility within the United Nations system, 
consequently making it possible for it to be entrusted 
with even more responsibilities and duties, when the 
time comes.

The unilaterally declared independence of Kosovo, 
in 2008, has been creating problems and undermining 
a system established by the United Nations at its start. 
The United Nations has never recognized an illegal 
secession attempt by Kosovo’s provisional institutions 
of self-governance, but a number of countries, 
irrespective of the norms of international law, have 
recognized Kosovo as an independent State. Under 
constant pressure and through blackmail on the part 
of large and powerful States, some other countries, 
including Serbia’s traditional allies, have unfortunately 
recognized Kosovo as an independent State. 

Serbia has responded to such acts in a measured, 
diplomatic and political manner, refraining from 
any use of force, to safeguard its sovereignty and its 
territorial integrity. Faced with a situation where its 
vital national interests were at stake, a country would 
rarely demonstrate such a degree of level-headedness.

We are convinced that such problems, including 
the status of Kosovo and Metohija, should be resolved 
peacefully. For that reason, we take heed of calls by 
the General Assembly in 2010 to start negotiations with 
representatives of the authorities in Pristina. Following 



the efforts of Lady Catherine Ashton, European Union 
High Representative for Foreign Affairs and Security 
Policy, we have made arrangements with the Albanians 
of Kosovo and Metohija. Serbia has thus shown that its 
intention was to protect the Serb community in Kosovo 
and Metohija as far as possible, to ensure that all its 
inhabitants in the southern Serbian province of Kosovo 
could also lead normal lives on a day-to-day basis. 

Let us underscore that Belgrade and Pristina have 
only reached agreement over clearly defined matters, 
such as local elections and the establishment of a 
community of Serbian boroughs in Kosovo and Metohija, 
and that the Republic of Serbia has not recognized the 
independence of Kosovo in any shape or form. The first 
agreement, which we promised to respect fully, does 
not mean in any way that the Republic of Serbia intends 
to approve Kosovo’s entry into the United Nations and 
other international organizations, where membership is 
the sole prerogative of sovereign States. 

The United Nations has been present in Kosovo 
and Metohija for more than 14 years. We believe 
in the United Nations, which was entrusted with 
administering this part of Serbia in 1999. Therefore, 
we ask that the mandate of the United Nations Interim 
Administration Mission in Kosovo (UNMIK) remain 
unchanged, that its staff not be downsized and that its 
activities be reinforced. UNMIK plays an indispensable 
role. It should coordinate the work of all international 
forces present in Kosovo and Metohija within a neutral 
framework, as stated in Security Council resolution 
1244 (1999). That resolution defined the tasks of 
the United Nations and reaffirmed that Kosovo and 
Metohija is a province forming an integral part of the 
Republic of Serbia.

We also support the work of the European Union 
Rule of Law Mission in Kosovo (EULEX). We request 
that the European Union respect its own principles as far 
as the province of Kosovo and Metohija is concerned. 
We expect EULEX, by maintaining a neutral approach, 
to continue assisting in the development of democratic 
institutions within the province and in monitoring the 
human rights of Serbs and other non-Albanians, since 
only their fundamental human rights are under threat.

As far as Serbia is concerned, there is yet another 
pending task before the United Nations weighing on 
the conscience of its Member States, one which must 
not remain unaddressed, so that neither we nor future 
Presidents have to seek justice by repeating that a crime 
remains to be resolved. We wish to recall that special 
rapporteur Dick Marty, a Swiss senator, has shown, and 
the Parliamentary Assembly of the Council of Europe 
has confirmed, that some Albanian leaders in Kosovo 
and Metohija organized the kidnapping and killing 
of Serbs whose organs were then harvested and sold 
illegally. We were not in a position to initiate legal 
proceedings for those crimes, which were committed 
towards the beginning of the twenty-first century, 
crimes that have so far not occurred anywhere else in 
the world. We still believe that it is necessary for the 
United Nations to be included in investigating those 
crimes, based on a report by the Council of Europe. 
Serbia appeals for the support of friends in its efforts to 
shed light on the truth behind those and other crimes so 
that the perpetrators can be brought to justice. 

In April, I spoke before the Assembly in the thematic 
debate on the role of the international criminal justice 
system in reconciliation and about the work of the 
International Tribunal for the Prosecution of Persons 
Responsible for Serious Violations of International 
Humanitarian Law Committed in the Territory of 
the Former Yugoslavia since 1991 (ICTY). We said 
then that the ICTY had abused the mandate given to 
it by the Security Council; that it had not helped the 
reconciliation process in the territory of the former 
Yugoslavia; that it had compromised the idea behind the 
international criminal justice system; that it had acted 
under political pressure; that it was not independent; that 
it had acted differently in similar circumstances; that it 
had acquitted some war criminals, in some instances 
even failing to indict them; that it had humiliated Serb 
victims of the secession wars of the former Yugoslavia; 
and that it had attempted to paint a revisionist picture 
of history. We continue to hold the same points of view. 

By accepting the integrity of the Tribunal, we 
have not only earned the right to criticize its work 
but also to propose a solution. Nevertheless, while 
its intention was not just to criticize this institution, 
Serbia suggested certain measures that might, to some 
extent, help redress the wrongdoings of the Tribunal. 
We request the United Nations and the ICTY to find a 
legal solution that ensures that Serb convicts are sent 
to serve their prison sentence in Serbia, so that justice 
may be done more effectively, primarily as a way of 
helping them reintegrate into society. That does not 
mean that we challenge the verdicts reached or that we 
are minimizing the crimes committed by those persons. 
We simply want to help those concerned return to 
normal life, once they come out of prison, as part of the 
Serbian community.



Serbia respects every State Member of the United 
Nations and offers each and every one of them its 
friendship and trust. We expect that to be reciprocated 
in equal measure. The Serbia of today and tomorrow 
deserves to be trusted. 
